People v Byng (2017 NY Slip Op 05397)





People v Byng


2017 NY Slip Op 05397


Decided on June 30, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 30, 2017

PRESENT: PERADOTTO, J.P., LINDLEY, DEJOSEPH, NEMOYER, AND TROUTMAN, JJ. (Filed June 30, 2017.)


MOTION NOS. (267-268/17) KA 14-00575.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vKEVIN . BYNG, DEFENDANT-APPELLANT. (APPEAL NO. 1.)
KA 14-00574.THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vKEVIN . BYNG, DEFENDANT-APPELLANT. (APPEAL NO. 2.)

MEMORANDUM AND ORDER
Motion for reargument denied.